FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS April 25, 2014
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 CHARLES E. CRABTREE,

          Plaintiff-Appellant,

 v.                                                     No. 13-5153
                                            (D.C. No. 4:13-CV-00688-JED-TLW)
 STATE OF OKLAHOMA;                                     (N.D. Okla.)
 DEPARTMENT OF HUMAN
 SERVICES; PAMELA BEARD;
 DEBBIE ANN FLEAK; KATHLEEN
 MRASEK; TULSA COUNTY POLICE
 DEPARTMENT, Detective’s Division;
 JOHN PRIDDY; DANA BOGIE;
 TULSA COUNTY DISTRICT
 ATTORNEY’S OFFICE,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      After his conviction for sexually abusing two children Charles Crabtree

brought this federal civil rights suit against Oklahoma and several of its officials.


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Alleging false arrest, false imprisonment, and malicious prosecution, all in

violation of his constitutionally protected civil rights, Mr. Crabtree asked the

district court to release him from prison, award $15 million in compensatory

damages, and provide punitive damages besides. The district court saw no claim

on which relief could be granted and dismissed his case. After careful review, we

find no legal error lurking in that disposition.

      The first difficulty Mr. Crabtree faces is that the statute he invokes, 42

U.S.C. § 1983, doesn’t provide the first remedy he seeks. Hastened release from

state prison can be secured in court only through a writ of habeas corpus, not

through a civil rights action. Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973);

Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). Because Mr. Crabtree’s complaint

did not make any claim for habeas relief, the district court rightly found itself

powerless to order his immediate release from custody. The court was also right

not to construe Mr. Crabtree’s complaint as a habeas petition. Even though courts

owe a liberal construction to pro se pleadings like Mr. Crabtree’s, that obligation

generally doesn’t require courts to characterize civil rights claims as habeas

claims. In fact, courts possess only limited authority to reinterpret civil rights

claims that way. See Davis v. Roberts, 425 F.3d 830, 834-35 (10th Cir. 2005).

Neither does Mr. Crabtree ask us in this appeal to read his complaint as raising

anything other than civil rights claims.




                                           -2-
      That brings us to Mr. Crabtree’s second problem. Under Heck v.

Humphrey, courts cannot award monetary damages for § 1983 civil rights

violations when doing so “would necessarily imply the invalidity of [a prisoner’s]

conviction or sentence” and the prisoner has not demonstrated “that the

conviction or sentence has already been invalidated.” 512 U.S. 477, 487 (1994).

In this case, the district court thought granting Mr. Crabtree’s requested damages

would do just that. After all, the crux of Mr. Crabtree’s claims is that prosecutors

and other state officials unlawfully conspired to introduce false testimony and

secure a guilty verdict in his criminal case. This court has routinely said false

imprisonment and malicious prosecution claims along these lines implicate Heck

by implying the claimant’s conviction is unlawful. See, e.g., Wilkins v. DeReyes,

528 F.3d 790, 801 & n.6 (10th Cir. 2008); Gradle v. Oklahoma, 203 F. App’x

179, 183 (10th Cir. 2006). The reason for that, of course, is that “a conviction

obtained by the knowing use of perjured testimony is fundamentally unfair, and

must be set aside if there is any reasonable likelihood that the false testimony

could have affected the judgment of the jury.” United States v. Agurs, 427 U.S.
97, 103 (1976) (footnotes omitted).

      It’s true though that successful false arrest claims don’t always imply the

invalidity of the claimant’s conviction. Many unlawfully arrested defendants still

can be duly convicted of their crimes — even when their unlawful arrests lead to

illegally obtained inculpatory evidence used at trial. See Beck v. City of

                                         -3-
Muskogee Police Dep’t, 195 F.3d 553, 558 (10th Cir. 1999). But although Mr.

Crabtree nominally raises a false arrest claim, his complaint doesn’t seem to make

any allegations beyond those that underlie his false imprisonment and malicious

prosecution claims. Indeed, his false arrest claim is premised on the same

accusations as these others: principally, that state officials knowingly relied on

perjured testimony to convict him of a crime he insists never happened. As we

have seen, if that’s true his conviction cannot stand. The district court was

therefore right to find Mr. Crabtree’s claims all barred by Heck. Cf. Jackson v.

Loftis, 189 F. App’x 775, 779 n.1 (10th Cir. 2006) (suggesting, without holding,

that a false arrest claim alleging “arrest was improper because [the prisoner] had

not committed the alleged offenses . . . may be the exceptional false arrest case

that satisfies the ‘necessarily called into doubt’ condition for invoking Heck”).

      Mr. Crabtree doesn’t venture any argument that the district court erred in

finding his claims barred by Heck. He doesn’t insist, for example, that any of his

claims fall outside Heck’s restrictions because he could succeed on them without

implying his conviction’s invalidity. He doesn’t purport to be excepted from the

Heck doctrine because he’s had no real opportunity to pursue habeas relief. Cf.

Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir. 2010) (“[A] petitioner who

has no available remedy in habeas, through no lack of diligence on his part, is not

barred by Heck from pursuing a § 1983 claim.”). Neither does he maintain that

his conviction and sentence in fact have been “reversed on direct appeal,

                                        -4-
expunged by executive order, declared invalid by a state tribunal . . . , or called

into question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512
U.S. at 487. Before us, he doesn’t mention the district court’s Heck holding at

all.

       Instead, Mr. Crabtree tells us the district court erred in a different way.

Aside from dismissing his claims without prejudice because of Heck, the district

court additionally dismissed his claims against a couple of the defendants with

prejudice because, as prosecutors, they stand immune from tort liability arising

from their performance of the prosecutorial role. Mr. Crabtree argues these

defendants’ immunity should be held forfeit because they knew they were

violating his rights. But the authorities he cites to support his position address

qualified immunity, and the immunity enjoyed by prosecutors who’ve knowingly

put on perjured testimony remains absolute. See Imbler v. Pachtman, 424 U.S.
409, 430-31 & n.34 (1976); Burns v. Reed, 500 U.S. 478, 484-87 (1991). As a

result, the district court was right to hold the prosecutors in this case immune

from civil suit.

       Separately, Mr. Crabtree argues that he received inadequate process in this

case because the district court dismissed his complaint without waiting for a

magistrate judge’s report and recommendation (despite the fact that the district

court docket indicates the case was referred to one), and more generally because

the district court afforded him insufficient opportunity to make his case. But a

                                          -5-
civil rights claimant is not entitled to process before a magistrate judge when,

taking his factual allegations as true, his complaint still raises no legal claim that

would support relief. To the contrary, district courts are required by statute to

screen prisoner claims against governmental employees and to dismiss any such

claims that aren’t a sound basis for legal relief — “before docketing, if feasible

or, in any event, as soon as practicable after docketing.” 28 U.S.C. § 1915A(a),

(b); see also Jones v. Bock, 549 U.S. 199, 213-16 (2007). That’s exactly what the

district court did here. And because Mr. Crabtree indeed cannot obtain relief on

the claims he has brought even if his factual allegations should prove true, the

district court was right to do as it did.

       Because the district court ultimately dismissed Mr. Crabtree’s complaint

for failing to state a claim on which relief could be granted, that dismissal counts

as a strike for purposes of the Prison Litigation Reform Act. 28 U.S.C.

§ 1915(g); Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1177 (10th Cir.

2011). Because Mr. Crabtree’s arguments for reversal are wholly meritless and

don’t even address much of the district court’s reasoning, we dismiss his appeal

as frivolous and assess a second strike. See Jennings v. Natrona Cnty. Det. Ctr.




                                            -6-
Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999); Johnson v. Standifird, 400 F.

App’x 369, 371 (10th Cir. 2010). We further deny Mr. Crabtree’s motion to

proceed in this appeal without prepayment of fees and direct him to pay the

unpaid balance of the filing fee.


                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -7-